NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 1/6/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s cancellation of claims 26-33 are sufficient to overcome double patenting rejections set forth in Pars. 23-37 of the previous office action of 11/29/2021. 


Terminal Disclaimer
The terminal disclaimer filed on 1/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,298,216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nena Bains on January 20, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: amend “a patient” to –the patient- in ll. 5.
Amend claim 1 as follows: amend “the inner lumen and the outer lumen of the plurality of needles” to –the inner lumen and the outer lumen of each of the plurality of needles- in ll. 11-12.
Amend claim 3 as follows: amend “the outer lumen via the inner lumen” to –the outer lumen via the inner lumen of each of the plurality of needles - in ll. 2.
Amend claim 8 as follows: amend “the delivery of cooling fluid” to –delivering the cooling fluid- in ll. 1-2.
Amend claim 25 as follows: amend “a surface” to –the surface- in ll. 2.
Amend claim 34 as follows: amend “a patient” to –the patient- in ll. 7.
Amend claim 41 as follows: amend “the delivery of the cooling fluid” to –delivering the cooling fluid- in ll. 1-2.
Amend claim 42 as follows: amend “a surface” to –the surface- in ll. 2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method for treating pain or spasm associated with a nerve of a patient, the method comprising: locating a target nerve, wherein the target nerve is a peripheral nerve; inserting sharpened distal ends of a plurality of needles of a cryogenic system into a skin of the patient at a desired location in proximity to the target nerve immediately beneath the skin of the patient, wherein each of the plurality of needles comprise: an outer lumen extending distally toward the distal end of the needle, and an inner lumen extending distally within the outer lumen, wherein the inner lumen comprises a distal opening that is open to the outer lumen; delivering a cooling fluid from a cooling fluid source to the plurality of needles via a fluidic pathway, the fluidic pathway comprising the cooling fluid source, the inner lumens and the outer lumens of the plurality of needles, wherein a flow of the cooling fluid cools the plurality of needles so that the plurality of needles cool the target nerve at the desired location sufficiently such that the pain or spasm is inhibited; venting the cooling fluid proximally as a gas from the distal ends of the plurality of needles via the fluidic pathway; and applying a warming energy to collateral tissue near the target nerve, wherein the warming energy is applied along a surface of the skin with a heater on a surface of the cryogenic system proximal to the distal ends of the plurality of needles to prevent collateral tissue damage by avoiding visible necrosis of dermal tissues of the skin surface.” As for claim 34, the prior art of record, taken alone or in combination, fails to disclose or render obvious A method for treating pain or spasm associated with a nerve of a patient, the method 
The closest prior art is regarded as LePivert (6,551,309, previously cited) discloses sensors close to a tissue surface to monitor for undesired freezing and Anderson et al. (2003/0220674, previously cited) discloses using optical feedback to monitor changes of the epidermis such that it, and/or the dermis, is not damaged ([0084]). Neither LePivert nor Anderson et al. disclose preventing “collateral tissue 
Claims 1, 3, 5-8, 12, 21-25, 34 & 36-44 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794